Citation Nr: 1430938	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-36 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus due to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of sight in the left eye.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty January 1962 to January 1965.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009, October 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.

The Veteran submitted additional evidence with respect to his service connection claim for type II, diabetes mellitus at the Board hearing in March 2014 and he specifically stated that he did not waive initial RO review of this evidence.  Nonetheless, the Board will not refer this evidence to the RO, because the benefit to which the evidence relates can be granted in full on appeal without such referral.  See 38 C.F.R. § 20.1304(c) (2013).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal. 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of sight in the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the presumptive period of exposure to herbicides and the evidence is at least in equipoise with respect to whether the Veteran has a current diagnosis of type II diabetes mellitus, which is presumptively associated with exposure to herbicides.

2.  The 10 percent rating currently in effect for tinnitus is the maximum schedular rating and factors warranting an extraschedular rating are not shown. 

CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, type II diabetes mellitus is presumed to have incurred during active military service due to herbicide exposure.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's tinnitus have not been met. 38 U.S.C.A. §1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assitance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's service connection claim for type II diabetes mellitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Regarding the Veteran's increased rating claim for tinnitus, the Veteran is appealing the initial disability rating assigned to this disability.  The October 2009 rating decision granted the Veteran's service connection claim for tinnitus and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the October 2009 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The March 2012 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating tinnitus.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability on appeal.

With respect to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports dated in December 2008 and October 2009, lay statements from the Veteran and a transcript of the March 2014 Board hearing.  

The VA examination reports reflect that the examiner obtained an oral history from the Veteran of his tinnitus and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life.  Accordingly, the VA examinations are adequate for rating purposes.  

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

Service Connection for Type II Diabetes Mellitus

The evidence of record must show that the Veteran has a current diagnosis of the claimed disability in order to receive service connection.  38 C.F.R. § 3.303(2014).  An April 1999 VA treatment record reveals that the Veteran had a diagnosis of type II diabetes mellitus.  A VA treatment record dated in January 2002 shows that the Veteran was diagnosed with diabetes in 1998 and he was prescribed Glucophage for eight months.  A problem list dated in March 2009 reveals that the Veteran has been treated for diabetes mellitus since September 2008.  However, VA opinions dated in December 2008 and March 2012 indicate that based on the Veteran's historical and current medical data, a diagnosis of diabetes cannot be corroborated.  The March 2012 VA medical opinion indicated that the Veteran is pre-diabetic.  A medication list dated in December 2011 reveals that the Veteran was prescribed metformin to treat his diabetes.  A VA treatment record dated in November 2013 shows that the Veteran's Hemoglobin A1c has increased and that the Veteran has a current diagnosis of type II diabetes mellitus.  The physician also increased the dosage amount of metformin to treat his diabetes.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of type II diabetes mellitus.  

The Veteran's DD Form 214 shows that the Veteran served in the Republic of Vietnam during his active military service from January 1962 to January 1965.  Accordingly, the evidence shows that the Veteran had service in the Republic of Vietnam during the applicable presumptive period and therefore exposure to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).   Furthermore, the current diagnosis of type II diabetes mellitus is among the statutorily enumerated diseases for which presumptive service connection is available for veterans exposed to herbicide agents during active service.  38 C.F.R. § 3.309(e).  

In conclusion, the Board finds that the evidence of record shows that the Veteran's diabetes mellitus meets the requirements for presumption of service connection due to exposure to herbicides.  Accordingly, entitlement to service connection for diabetes mellitus is warranted.  

Tinnitus

The Veteran contends that his service-connected tinnitus is more disabling than currently evaluated.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

An October 2009 rating decision granted service connection for tinnitus and assigned a 10 percent disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6260.  A 10 percent disability rating is the maximum rating available under this Diagnostic Code.  VA regulation explicitly states that only a single evaluation is provided for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, the currently assigned 10 percent disability rating is the highest rating assignable under Diagnostic Code 6260 and a scheduler disability rating in excess of 10 percent for service-connected tinnitus is not warranted. 

The Board has also considered whether the Veteran's tinnitus should be referred for extraschedular consideration.  According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected tinnitus with the established criteria found in the rating schedule for tinnitus shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Here, the Veteran reports that he has constant tinnitus that is very loud and affects his ability to perform his job.  The Veteran does not experience any symptomatology associated with his tinnitus that is not contemplated by the rating schedule.  The evidence of record does not show any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards.  The Veteran does not argue, and the evidence does not suggest, that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code or that it manifests in symptoms other than persistent noise in both ears.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to service connection for type II diabetes mellitus due to herbicide exposure is granted.

Entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran contends that he is entitled to compensation for loss of sight in the left eye under 38 U.S.C.A. § 1151 due VA negligently failing to provide treatment, care or therapy of his wet macular degeneration of the left eye.  He contends that the VA physician did not provide proper treatment for his eye condition over a nine month period from 2004 to 2005 until his macula had irreversible scarring from uncontrolled retinal bleeding.  The evidence shows that the Veteran was diagnosed with age-related macular degeneration in November 2004.  He was seen by VA medical staff in February 2005, June 2005, July 2005 and August 2005.  He was referred to Retina Associates in July 2005 and he received Macugen treatment for his age-related macular degeneration in August 2005.  The Veteran also provided an article from Wikipedia that indicates new drugs (which include Macugen) can cause regression of the abnormal blood vessels and improvement of vision in wet age-related macular degeneration.  In light of the foregoing, the Board finds that a VA opinion with respect to this issue is necessary in order to adequately adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion by an ophthalmologist with respect to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of sight in the left eye.  The claims file and treatment records must be made available to the ophthalmologist for review, and the report should so indicate.  The reviewing physician should offer an opinion as to following:

a. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran sustained additional disability as a result of VA's failure to treat the Veteran's macular degeneration of the left eye to include with Macugen prior to August 2005.  

b. If the answer is affirmative, whether it is at least as likely as not (i.e., a 50 percent or more probability) that additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or VA's failure to exercise the degree of care that would be expected of a reasonable health care provider. 

c. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that any additional disability was due to an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment or lack of treatment provided.

The ophthalmologist should clearly explain and discuss the medical principles involved for any opinions expressed.  

2. Upon completion of the foregoing, readjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of sight of the left eye.  All additional evidence and argument submitted by the Veteran should be considered.  In the event the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


